IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 45831

STATE OF IDAHO,                                 )
                                                )   Filed: November 14, 2018
       Plaintiff-Respondent,                    )
                                                )   Karel A. Lehrman, Clerk
v.                                              )
                                                )   THIS IS AN UNPUBLISHED
ALEXANDRA HOPE LEWIS,                           )   OPINION AND SHALL NOT
                                                )   BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel Hoagland, District Judge.

       Judgment of conviction and unified sentence of seven years, with a minimum
       period of confinement of two years, for possession of a controlled substance,
       methamphetamine, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kim A. Coster, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                        Before GUTIERREZ, Judge; HUSKEY, Judge;
                                  and LORELLO, Judge
                   ________________________________________________

PER CURIAM
       Alexandra Hope Lewis pleaded guilty to possession of a controlled substance,
methamphetamine, Idaho Code § 37-2732(1)(F). The district court imposed a unified seven-year
sentence, with two years determinate. Lewis appeals, contending that the district court abused its
discretion by imposing an excessive sentence and by ordering execution of her sentence rather
than retaining jurisdiction.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and


                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). Whether to
retain jurisdiction is a matter within the sound discretion of the district court. State v. Lee, 117
Idaho 203, 205-06, 786 P.2d 596-97 (Ct. App.1990). Applying these standards, and having
reviewed the record in this case, we cannot say that the district court abused its discretion by
imposing an excessive sentence or declining to retain jurisdiction.
       Therefore, Lewis’s judgment of conviction and sentence are affirmed.




                                                 2